Per Curiam.
The action is for the dissolution of a partnership and for an accounting of the partnership affairs. The partnership, at several places, in the city of New York, conducted the business of hair-restoring, and among its assets was the trade name “ The Kridos.” The partnership was in effect dissolved by the acts of the partners before the commencement of this action. After trial judgment was rendered for the plaintiff (1) for the dissolution of *204the partnership, (2) for an injunction restraining the corporate defendant from using the trade name, and (3) for an accounting of the partnership affairs. Prom the decision and such judgment the defendants appeal. An appeal does not lie from the decision.
Since the practical dissolution by acts of the partners, each of the individual parties, regardless of the rights of the other, has appropriated to his own use the trade name and likewise other partnership assets. The judgment fails to appoint a receiver of the partnership assets looking toward a sale thereof, including the trade name. It should be modified so as to provide for that relief, and the injunction should be enlarged so as to enjoin all parties to the action from using the trade name “ The Kridos.” As so modified, the judgment should be affirmed, without costs, and the matter remitted to the Special Term for the appointment of a receiver.
Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.
Judgment modified so as to provide for the appointment of a receiver of the partnership assets, including the trade name “ The Kridos,” to direct that there be a sale of those assets for the benefit of the dissolved partnership, and that each party to the action be enjoined from using the trade name “ The Kridos.” As thus modified the judgment is unanimously affirmed, without costs, and the matter remitted to the Special Term for the appointment of a receiver accordingly. Inconsistent findings and conclusions are reversed and new findings and conclusions will be made. Appeal from decision dismissed. Settle order on notice.